United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2014
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through his attorney, filed a timely appeal from an
April 29, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his myocardial
infarction and stroke were causally related to a July 26, 2012 employment incident.
FACTUAL HISTORY
On August 9, 2012 appellant, then a 62-year-old mail carrier, filed a traumatic injury
claim alleging that on July 26, 2012 he passed out and fell down on concrete as a result of
becoming overheated at work. He noted that a heat advisory was in effect. Appellant stated that,
1

5 U.S.C. § 8101 et seq.

when he arrived at the hospital, tests showed that he had a heart attack along with bruising on his
head and the right side of his body. He stopped work on July 26, 2012.
In a July 26, 2012 hospital report, Dr. Brian S. Seifferth, Board-certified in emergency
medicine, related that appellant had a syncopal episode while carrying mail at 2:00 p.m. today
and hit the back of his head when he fell down. He noted that an electrocardiogram (EKG)
examination verified that appellant sustained an acute myocardial infarction. Dr. Seifferth
reviewed appellant’s history and noted that he had surgery to remove a brain aneurysm in 2000.
Upon examination, he observed abrasions on appellant’s right knee and the back of his head
without contusion. Appellant’s extremities revealed full range of motion and no underlying
tenderness. Dr. Seifferth diagnosed acute ST-wave myocardial infarction, syncope, renal
insufficiency and multiple abrasions. Appellant also submitted an emergency room assessment
sheet and registration form.
In a July 27, 2012 hospital report, Dr. Matthew J. Poturalski, a radiologist, reviewed
appellant’s hospital records and pertinent lab data, including radiographic reports and
cardiovascular imaging. He related that appellant was a mailman who experienced a syncopal
episode yesterday with no preceding symptoms. Upon examination, Dr. Poturalski observed
regular rate and rhythm of appellant’s heart with no murmurs, rubs or gallops. He also noted
abrasions on appellant’s right knee and the back of the head.
In a July 29, 2012 EKG report, Dr. Todd G. Matros, a Board-certified internist, who
specializes in cardiovascular disease, observed normal sinus rhythm and inferior infarct. He
stated that the EKG results were abnormal.
In an August 2, 2012 hospital discharge report, Dr. Steven J. Yakubov, a Board-certified
internist, who specializes in cardiovascular disease, noted that appellant worked as a mailman
and was admitted in the hospital on July 26, 2012 for experiencing an episode of syncope with
no preceding symptoms. He related that appellant regained consciousness on the ground but
passed out again when he tried to stand up. Dr. Yakubov stated that an EKG demonstrated
ST-elevations and that on July 30, 2012 appellant had two stents implanted. He provided
appellant’s history and reported discharge diagnoses of acute myocardial infarction of the
inferior wall, acute respiratory distress, benign hypertension and acute renal failure syndrome.
In an August 4, 2012 preliminary hospital report, Dr. Mohammad Naseem, a Boardcertified radiologist, related appellant’s complaints of right-sided weakness. He reported that a
computerized tomography (CT) scan of appellant’s head revealed an acute intraparenchymal
hemorrhage right superior aspect cerebellar vermis along the right superior and middle cerebellar
peduncles and a mild mass effect on the right lateral aspect fourth ventricle and right
perimesencephalic.
In an August 4, 2012 CT scan report, Dr. Nicholas Peponis, a Board-certified diagnostic
radiologist, observed evidence of right frontal craniotomy with streak artifacts associated with
aneurysm. He diagnosed acute right cerebellar hematoma, mild compression of the fourth
ventricle and suprasellar aneurysm clip placement changes in the right suprasellar region.

2

In an August 4, 2012 hospital report, Dr. Robert Montazemi, a Board-certified internist,
noted that appellant was initially examined in an emergency room with acute coronary syndrome
and found to have significant coronary disease. He related that yesterday appellant complained
of difficulty with coordination and having problems using his right hand. Dr. Montazemi
reported that a CT scan revealed an acute intracerebellar hemorrhage. He stated that his initial
impression was that appellant suffered an acute cerebrovascular accident (CVA) or a stroke
several days ago due to hypotension and decreased cardiac output. Dr. Montazemi diagnosed
acute cerebellar hemorrhage and status post angioplasty and stent and placement of drug eluding
stents as well. Appellant submitted various handwritten progress notes by Dr. Montazemi dated
August 3 to 4, 2012.
In an August 5, 2012 report, Dr. Dennis A. Calnon, a Board-certified internist, who
specializes in cardiovascular disease, stated that on July 26, 2012 appellant had a syncopal event
and fell and hit the back of his head. He noted that appellant was diagnosed with ST-elevation
myocardial infarction and had two drug eluding stents implanted. Cardiovascular examination
revealed regular rhythm and normal S1 and S2 with no murmurs, rubs or gallops. Dr. Calnon
reported that appellant sustained an intracranial hemorrhage and coronary arteriosclerosis.
In an August 16, 2012 letter, Sue Grice, a health and resource specialist for the
employing establishment, controverted appellant’s claim alleging that his heart attack and
subsequent injuries from falling down were not related to his employment. She requested that
OWCP deny his claim because fact of injury was not established.
In an August 19, 2012 hospital discharge report, Dr. Mohan K. Thirugnanam, a Boardcertified internist, stated that appellant had a recent ST-elevation myocardial infarction in
July 2012 with two stents. He noted that appellant was transferred to another hospital on
August 4, 2012 for a cerebellar hemorrhage, but no surgery was needed. Appellant was
transferred to rehabilitation on August 8, 2012 and was sent home on August 18, 2012.
Dr. Thirugnanam reported that appellant’s problems included an intracerebral hemorrhage in the
right cerebellum with mild mass effect on the right lateral fourth ventricle, as confirmed by a CT
scan, hypertension and hyperglycemia. He also noted appellant’s history of a myocardial
infarction on July 26, 2012 and a cerebral aneurysm in 2000. Dr. Thirugnanam reviewed various
diagnostic and lab results.
Appellant also submitted an August 30, 2012 physical therapy evaluation report by
Dr. Cart Switzer and an August 31, 2012 occupational therapy evaluation report by Andrea
Wright.
By letter dated September 13, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish his traumatic claim. It requested additional information to establish
that the July 26, 2012 incident occurred as alleged and that he sustained a diagnosed condition as
a result of the work incident.
In a statement dated September 24, 2012, appellant explained that on the date of injury it
was very hot and humid and a heat advisory was in effect. He noted that he had a heart attack
and fell down onto a concrete sidewalk hitting the back of his head and right knee. Appellant
believed that he fell down because he became overheated and dizzy. He stated that he had no

3

history of fainting spells, heart condition or epileptic seizures.
hospital records dated July 26 to August 7, 2012.

Appellant resubmitted his

In a September 12, 2012 attending physician’s report, Dr. Yakubov noted a date of injury
of July 26, 2012 and related that appellant had hyperlipidemia. He diagnosed acute myocardial
infarction. Dr. Yakubov reported that appellant was hospitalized from July 26 to August 2, 2012
and underwent a heart catheterization with stenting. He stated that appellant was totally disabled
beginning July 26, 2012.
In a September 14, 2012 CT scan report, Dr. Sumit Seth, a Board-certified diagnostic
radiologist, reported that appellant’s previously identified hemorrhage involving the superior
aspect of the right cerebellum had nearly completely resolved.
Appellant submitted
September 9, 2012.

various

claims

for

wage-loss

compensation

beginning

In a decision dated November 5, 2012, OWCP denied appellant’s claim. It accepted that
the July 26, 2012 incident occurred as alleged and that he had a diagnosed condition but denied
the claim finding that his injury did not occur in the performance of duty. OWCP stated that the
evidence indicated that appellant sustained a myocardial infarction due to a personal condition
and that the medical condition did not arise during the course of employment.
In a letter dated November 8, 2012, appellant’s attorney requested a telephone hearing.
He resubmitted diagnostic and hospital reports from July and August 2012 and various physical
therapy treatment notes.
By letter dated November 26, 2012, OWCP advised appellant that it could not pay
disability compensation because his traumatic injury claim was formally denied. It informed him
that if he wanted to have his compensation claim paid he would have to file an appeal.
On February 12, 2013 a telephone hearing was held. Appellant was represented by his
attorney, who contended that appellant sustained a heart attack and fell down due to the hot
conditions on July 26, 2012. Counsel pointed out records that demonstrated the temperature was
95 degrees that day. He stated that, if not for the hot day and the activities of delivering mail,
appellant would not have suffered a myocardial infarction. Counsel also alleged that appellant’s
cerebral hemorrhage and subsequent stroke were also related to his fall at work. Appellant
described the work duties he performed on July 26, 2012 and the medical treatment he received.
He noted that he did not have a prior history of cardiovascular disease, chest pain or fainting
spells.
In a February 19, 2013 report, Dr. Vipin Koshal, a Board-certified internist who
specializes in cardiovascular disease, related that appellant worked as a mail carrier and that on a
very hot day on July 26, 2012 he suffered a myocardial infarction requiring stents to both his
right coronary artery and left anterior descending coronary artery with adjunctive balloon
angioplasty to the diagonal. He noted that appellant fell and lost consciousness. Dr. Koshal
stated that a few days after appellant’s stent procedure he was brought back to the hospital due to
right-sided weakness and was found to have an intracranial hemorrhage that was thought to have
been suffered from his original fall during his myocardial infarction. He opined that it was quite
4

possible that excessive dehydration and exertion on a very hot day triggered appellant’s
myocardial infarction. Dr. Koshal explained that there were many factors at play that could
cause a myocardial infarction and that this was merely one of them.
By decision dated April 29, 2013, an OWCP hearing representative affirmed the
November 5, 2012 denial decision as modified. It found that the medical evidence was
insufficient to establish that appellant’s heart attack and consequential injuries were causally
related to the July 26, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS
Appellant alleged that on July 26, 2012 he sustained a heart attack and fell down on his
head and knees in the performance of duty. He also alleged that he sustained a stroke a few days
later as a result of the July 26, 2012 heart attack and fall at work. OWCP accepted that the
July 26, 2012 incident occurred as alleged and that he suffered a heart attack and stroke but
denied appellant’s claim finding insufficient medical evidence to establish that his heart attack
and subsequent conditions resulted from the July 26, 2012 employment incident.
Appellant was initially admitted in the hospital from July 26 to August 2, 2012 for a heart
attack. In July 26 and 27, 2012 reports, Drs. Seifferth and Poturalski stated that appellant
sustained a myocardial infarction and fell down while he was delivering mail. Both physicians
reviewed various lab reports and noted that an EKG verified that appellant had an acute
myocardial infarction. Upon examination, Dr. Seifferth observed abrasions on appellant’s right
knee and the back of his head. He diagnosed acute ST-wave myocardial infarction, syncope,
renal insufficiency and multiple abrasions. In an August 2, 2012 discharge summary report,
Dr. Yakubov accurately described the July 26, 2012 incident at work and reported discharge
diagnoses of acute myocardial infarction of the inferior wall, acute respiratory distress, benign
hypertension and acute renal failure syndrome. Drs. Seifferth, Poturalski, and Yakubov
accurately described the July 26, 2012 incident at work and diagnosed acute myocardial
infarction. None of the physicians, however, provided any opinion on the cause of appellant’s
heart condition and abrasions. While they mention the July 26, 2012 employment incident, the
physicians do not opine that appellant’s heart attack and subsequent fall were causally related to
delivering mail or the excessive heat on July 26, 2012. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.12 These medical reports, therefore,
are insufficient to establish appellant’s claim.
Appellant returned to the hospital on August 3, 2012 where he was admitted for
approximately two weeks. In August 3 and 4, 2012 hospital reports, Drs. Montazemi and
Naseem stated that appellant sustained a syncopal event when he was at work as a mailman and
was treated for acute coronary syndrome. They noted that appellant returned yesterday with
complaints of difficulty with coordination. Both physicians reported that a CT scan of
appellant’s head revealed an acute intracerebellar hemorrhage and a mild mass effect on right
lateral aspect fourth ventricle and right perimesencephalic. Dr. Montazemi opined that appellant
suffered an acute CVA or a stroke. In an August 5, 2012 report, Dr. Calnon stated that on
July 26, 2012 appellant had a myocardial infarction and then sustained an intracranial
hemorrhage. In an August 19, 2012 hospital discharge report, Dr. Thirugnanam noted

11

James Mack, 43 ECAB 321 (1991).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

6

appellant’s history of a myocardial infarction on July 26, 2012 and that he was seen again on
August 4, 2012 for a cerebellar hemorrhage.
Although Drs. Montazemi, Naseem, Calnon, and Thirugnanam describe the July 26, 2012
heart attack and diagnose that appellant sustained a stroke a few days later, none of the
physicians opine or explain that his stroke was causally related to the July 26, 2012 employment
incident. Because none of the physicians provide any opinion on the cause of appellant’s stroke,
these hospital records are insufficient to establish his claim. Likewise, the diagnostic reports by
Drs. Seth, Peponis and Matros also fail to include any opinion on the cause of appellant’s heart
condition and stroke and are insufficient to establish his claim.13 Although appellant believes
that the excessive heat on July 26, 2012 caused or contributed to his heart attack and fall at work
and subsequent stroke, his belief alone is insufficient to establish his claim.14
Appellant also submitted a February 19, 2013 report by Dr. Koshal who related that
appellant worked as a mailman and described the July 26, 2012 incident at work. Dr. Koshal
noted that appellant suffered a myocardial infarction and fell down. He reported that a few days
later appellant returned to the hospital where he was treated for an intracranial hemorrhage that
was believed to have resulted from his heart attack and subsequent fall. Dr. Koshal opined that it
was quite possible that excessive dehydration and exertion on a hot day triggered appellant’s
heart condition. He stated that, while there were many factors that could have contributed to
appellant’s myocardial infarction, this was merely one of the factors.
The Board notes that Dr. Koshal provided an accurate history of injury and medical
diagnosis. Dr. Koshal’s opinion, however, that it was “quite possible” that appellant’s heart
attack resulted from excessive dehydration and exertion is speculative and does not clearly
explain how the July 26, 2012 work incident caused or contributed to his heart condition and
subsequent injuries. The Board has held that medical opinions that are speculative or equivocal
in character are of diminished probative value.15 Because Dr. Koshal’s opinion is of diminished
probative value, this report is insufficient to establish appellant’s claim. On appeal, appellant
alleges that Dr. Koshal opined that exertion in excessive heat can trigger a myocardial infarction.
As stated above, however, Dr. Koshal failed to provide a clear and unequivocal opinion
explaining how the July 26, 2012 employment incident caused or contributed to appellant’s
conditions. An award of compensation may not be based on surmise, conjecture, speculation or
upon appellant’s own belief that there is causal relationship between his claimed condition and
his employment.16
Appellant also submitted physical therapy and occupational therapy evaluation reports.
Physical and occupational therapists, however, are not “physicians” as defined by FECA.

13

Id.

14

Jennifer Atkerson, 55 ECAB 317 (2004).

15

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

16

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

7

Accordingly, their medical opinions regarding diagnosis and causal relationship are of no
probative medical value.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his heart
condition and stroke were causally related to the July 26, 2012 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2013 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

8

